                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STEPHANIE DALCHAU, et al.,                          Case No. 17-cv-01584-WHO
                                                          Plaintiffs,
                                   8
                                                                                             ORDER GRANTING FINAL
                                                   v.                                        APPROVAL AND AWARD OF
                                   9
                                                                                             ATTORNEYS' FEES AND COSTS
                                  10     FASTAFF, LLC, et al.,
                                                                                             Re: Dkt. Nos. 104, 105
                                                          Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On October 16, 2019, the Court held a hearing on parties’ motion for final approval of

                                  14   their Joint Stipulation of Class and Collective Action Settlement (“Class and Collective

                                  15   Settlement”). In compliance with the Preliminary Approval Order, class members have been

                                  16   given adequate notice. There were no objections submitted to the Class and Collective

                                  17   Settlement, and no one other than counsel for the parties appeared at the hearing.

                                  18          Having considered the Class and Collective Settlement, the supporting papers filed by the

                                  19   parties, the application for final approval of the settlement, the application for an award of Class

                                  20   Counsel’s attorneys’ fees and reimbursement of costs, the application for service awards for the

                                  21   Class Representatives, the request for reimbursement of the costs of the Settlement Administrator,

                                  22   and the evidence and argument received by the Court at the Final Approval Hearing on October

                                  23   16, 2019, I GRANT final approval of the settlement, and ORDER as follows:

                                  24          1.        The Court hereby enters Judgment and grants final approval of the Class and

                                  25   Collective Settlement and finds that it is fair, reasonable, and adequate and satisfies the standards

                                  26   for final approval of a class and collective settlement under federal law. The parties shall fulfill

                                  27   the terms of the Class and Collective Settlement. The classes covered by this Order are defined as

                                  28   follows:
                                                      FLSA Collective: All individuals who, at any time within three years
                                   1                  prior to the date of conditional certification, worked an assignment
                                                      pursuant to an Assignment Agreement Letter with Fastaff, LLC,
                                   2                  during which they received a housing stipend or in-kind housing,
                                                      worked in excess of 40 hours in one or more workweeks, and had the
                                   3                  value of their housing benefit excluded from their regular rate for
                                                      purposes of calculating overtime
                                   4                  Rule 23 Class: All individuals, except for those who worked
                                                      exclusively on or after November 16, 2017 and received in-kind
                                   5                  housing, who, at any time from March 25, 2013 through the date of
                                                      certification, worked in California pursuant to an Assignment
                                   6                  Agreement Letter with Fastaff during which they received a housing
                                                      stipend or in-kind housing, received overtime pay, and had the value
                                   7                  of the housing benefit excluded from their regular rate for purposes
                                                      of calculating overtime pay.
                                   8
                                              2.      The Class and Collective Settlement and this Judgment shall be binding on (1) the
                                   9
                                       990 individuals who joined the FLSA Collective and (2) all individuals falling within the
                                  10
                                       definition of the Rule 23 Class certified by this Court on April 9, 2018 with the exception of only
                                  11
                                       those 24 individuals who timely requested exclusion from the certified class. See Declaration of
                                  12
Northern District of California




                                       Settlement Administrator [Dkt. No. 98-6] 15–36, 43; Class Certification Order [Dkt. No. 74]. As
 United States District Court




                                  13
                                       of the Effective Date, the Released State Law Claims of every Settlement Class Member who is
                                  14
                                       also a Class Member is and shall be deemed to be conclusively released against the Defendants
                                  15
                                       and Released Parties. As of the Effective Date, the Released Federal Law Claims of every
                                  16
                                       Settlement Class Member who is not a FLSA Collective Action Member and who cashes or
                                  17
                                       deposits the check representing payment for Compensable FLSA Overtime Hours is and shall be
                                  18
                                       deemed to be conclusively released against the Defendants and Released Parties. As of the
                                  19
                                       Effective Date, the Released Federal Law Claims of every Settlement Class Member who is also a
                                  20
                                       FLSA Collective Action Member, whether or not they cash or deposit the check representing
                                  21
                                       payment for Compensable FLSA Overtime Hours, is and shall be deemed to be conclusively
                                  22
                                       released against the Defendants and Released Parties.
                                  23
                                              3.      The notice of the Class and Collective Settlement and notice methodology
                                  24
                                       implemented by the parties following the Order granting preliminary approval of the Class and
                                  25
                                       Collective Settlement (i) was the best practicable notice under the circumstances; (ii) was
                                  26
                                       reasonably calculated, under the circumstances, to apprise the FLSA Collective and the Rule 23
                                  27
                                       Class of the pendency of the proposed settlement, their right to object to the proposed settlement,
                                  28
                                                                                        2
                                   1   and their right to appear at the final fairness hearing; (iii) was due, adequate and sufficient notice

                                   2   to all persons entitled to receive notice; and (iv) complied fully with applicable law.

                                   3          4.      The Court approves class counsel’s attorneys’ fees in the amount of $916,666.66

                                   4   and reimbursement of class counsel’s litigation expenses in the amount of $27,753.14, which shall

                                   5   be paid in accordance with the terms of the Class and Collective Settlement.

                                   6          5.      The Court approves service awards to Plaintiffs Stephanie Dalchau and Michael

                                   7   Goodwin in the amount of $10,000 each, which shall be paid in accordance with the terms of the

                                   8   Class and Collective Settlement.

                                   9          6.      The Court approves settlement administration fees and expenses to CPT Group,

                                  10   Inc. in the amount of $42,000, which shall be paid in accordance with the terms of the Class and

                                  11   Collective Settlement.

                                  12          7.      Within 21 days after distribution of all payments owing under the Class and
Northern District of California
 United States District Court




                                  13   Collective Settlement, Plaintiffs shall file a post-distribution accounting in accordance with the

                                  14   Procedural Guidance for Class Action Settlements found on the Court’s website

                                  15   (www.cand.uscourts.gov/ClassActionSettlementGuidance).

                                  16          8.      This document shall constitute final judgment for the purpose of Rule 58 of the

                                  17   Federal Rules of Civil Procedure. Without affecting the finality of this matter, this Court shall

                                  18   retain jurisdiction over this action and the parties for purposes of enforcing the terms and

                                  19   conditions of the Class and Collective Settlement.

                                  20

                                  21          IT IS SO ORDERED.

                                  22   Dated: October 18, 2019

                                  23

                                  24
                                                                                                      William H. Orrick
                                  25                                                                  United States District Judge
                                  26
                                  27

                                  28
                                                                                          3
